Citation Nr: 1436255	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  05-06 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to July 30, 2003, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran served on active duty for more than 14 years prior to his discharge from his final period of service in May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted entitlement to TDIU, effective July 30, 2003.  

This matter was previously before the Board in June 2013 when it was remanded for additional development.  The June 2013 Board remand also included the matters of entitlement to an earlier effective date for the award of service connection for left knee ligamentous strain with degenerative joint disease of the medial compartment, an earlier effective date for the award of service connection for left hip ligamentous strain, and an earlier effective date for the award of a 10 percent rating for excision of osteochondroma of the left femur, for the issuance of a statement of the case (SOC) in compliance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A SOC was provided to the Veteran in September 2013 regarding these matters.  The Veteran did not perfect an appeal, and are no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities more than one year before filing for TDIU.  





CONCLUSION OF LAW

An earlier effective date for the award of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran does not report that there is any outstanding evidence that should be associated with the claims folder.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran contends in his June 2004 notice of disagreement that the effective date of his TDIU should be January 31, 1995 - approximately eight years prior to his July 30, 2003 claim.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, where, as here, TDIU entitlement arose more than one year prior to the Veteran's TDIU claim, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston, 605 F.3d at 984.  

The Veteran also does not argue that he filed his claim for TDIU prior to July 30, 2003, and there is no evidence of record to support such a claim.  In addition, there is no medical evidence raising a claim of entitlement to a TDIU prior to that time.  Further, there is no informal claim based on medical evidence prior to July 30, 2003, that was not adjudicated.  Therefore, an effective date earlier than July 30, 2003 for a grant of TDIU is denied.  38 C.F.R. § 3.400(o).  


ORDER

An effective date prior to July 30, 2003, for the award of TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


